Citation Nr: 1315458	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1966 to May 1970.  His awards and decorations include the Combat Action Ribbon and Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Additionally, the Veteran and his representative were provided with a copy of the transcript in March 2013.  

During the hearing, the Veteran submitted additional evidence in support of his appeal, together with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012).  He also waived initial AOJ review of other evidence received since the issuance of the statement of the case in August 2010.  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The documents in the electronic file include a transcript of the Veteran's January 2013 Board hearing and additional VA medical records, which the Board has reviewed.  The remainder of the documents in the electronic file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

In the present case, the evidence shows that the Veteran last underwent a VA mental disorders examination, for compensation purposes, in December 2009.  Based on the report of that examination, and other evidence of record, he was granted service connection and a 10 percent disability evaluation for PTSD.

During the Board hearing in January 2013, the Veteran testified that his PTSD was manifested by symptoms such as sleep disturbance (due to dreams), lack of friends, disinterest in personal hygiene, problems with temper and impulse control, and a tendency to isolate himself much of the time.  He submitted lay statements from his son, daughter, and ex-wife, among others, to the effect that his condition had declined in recent years, and that he had become increasingly withdrawn, with poor personal hygiene.

The evidence submitted at the hearing suggests that the Veteran's PTSD may have increased in severity since the time of the December 2009 examination.  As such, a new examination is necessary.  See, e.g., 38 C.F.R. § 3.327(a) (2012); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, a remand is necessary in order to afford the Veteran a VA examination so as to determine the current severity of his PTSD. 

For the reasons stated, this case is REMANDED for the following actions:

1.  Arrange to have the Veteran scheduled for an appropriate VA examination for purposes of assessing the current severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

The examiner should describe the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should specifically address the impact PTSD has on the Veteran's social and occupational functioning, to include whether PTSD renders him unemployable.  The examiner should also assign a Global Assessment of Functioning (GAF) score and explain the basis for that finding.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by information received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

